Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144752                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  PAUL V. MORRIS,                                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                SC: 144752
                                                                   COA: 305208
                                                                   Gratiot CC: 98-005438-DO
  DIANNE M. MORRIS,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 14, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 4, 2012                     _________________________________________
           s0927                                                              Clerk